Citation Nr: 0313587	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  02-10 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Evaluation of seborrheic dermatitis, currently rated as 
noncompensable.


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to April 
1975.


REMAND

Regarding the issue of an evaluation for seborrheic 
dermatitis, the Board ordered additional development, 
requesting that the veteran be afforded a VA examination to 
determine the nature and extent of the disability from 
seborrheic dermatitis.  The Board requested that the examiner 
do an analysis of seborrheic dermatitis separate from 
pseudofolliculitis barbae.  The Board also requested that the 
examiner specify whether the veteran took antibiotics or any 
other medication for seborrheic dermatitis, and if so, to 
specify the dosage and the frequency with which the 
prescription is filled.  The Board requested that the area of 
involvement should be measured and whether there was 
involvement of an exposed area should be noted.  The Board 
has received a copy of a June 2003 VA examination report.  In 
light of Disabled American Veterans v. Secretary of Veterans 
Affairs, ___ F.3d ___, Nos. 02-7304, -7305, -7316 (May 1, 
2003), the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should issue a VCAA letter to 
the veteran.

2.  The RO should adjudicate the 
veteran's claim for an increased rating 
for seborrheic dermatitis, taking into 
consideration the additional evidence 
recently received by the Board, i.e., the 
June 2003 VA examination report.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




